Citation Nr: 1718359	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating excess of 20 percent for diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure).  

2.  Entitlement to service connection for voiding dysfunction as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications.

3.  Entitlement to service connection for varicose veins of the scrotum as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications.

4.  Entitlement to service connection for chronic obstructive pulmonary disease as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications.

5.  Entitlement to service connection for angiokeratoma of Fordyce (claimed as scrotum infection) as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications.

6.  Entitlement to service connection for essential hypertension as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications.

7.  Entitlement to service connection for irregular heart beat (previously claimed as heart disease and heart murmur) as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

9.  Entitlement to specially adapted housing.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from had active service from October 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

FINDING OF FACT

In March 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating he wished to withdraw from appellate review his current claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.§ 20.204.  

In the present case, the Veteran submitted correspondence in March 2017 indicating he wished to withdraw from appellate review his claim for an increased rating for his service-connected diabetes; his claims for entitlement to service connection for voiding dysfunction, varicose veins of the scrotum, chronic obstructive pulmonary disease, angiokeratoma of Fordyce, essential hypertension, and irregular heartbeat all claimed as secondary to service-connected diabetes, secondary to psychiatric medication with nephropathy (also claimed as renal failure) and secondary to psychiatric medications; and his claims for entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to specially adapted housing.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.
ORDER

The appeal is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


